MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                             FILED
regarded as precedent or cited before any                               Oct 11 2019, 10:34 am

court except for the purpose of establishing                                 CLERK
                                                                         Indiana Supreme Court
the defense of res judicata, collateral                                     Court of Appeals
                                                                              and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Christopher Sturgeon                                      Curtis T. Hill, Jr.
Clark County Public Defender’s Office                     Attorney General of Indiana
Jeffersonville, Indiana
                                                          Matthew B. Mackenzie
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

D.H.,                                                     October 11, 2019
Appellant-Plaintiff,                                      Court of Appeals Case No.
                                                          18A-JV-2111
        v.                                                Appeal from the Clark Circuit
                                                          Court
State of Indiana,                                         The Honorable Vicki L.
Appellee-Respondent.                                      Carmichael, Judge
                                                          Trial Court Cause No.
                                                          10C04-1712-JD-314



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-JV-2111 | October 11, 2019                 Page 1 of 8
                                        Statement of the Case
[1]   D.H. appeals the juvenile court’s adjudication of him as a delinquent on one

      count of child molesting, as a Level 4 when committed by an adult. D.H.

      presents a single issue for our review, namely, whether the trial court violated

      his right to confrontation under the federal and state constitutions. We affirm.


                                  Facts and Procedural History
[2]   On November 4, 2017, thirteen-year-old D.H. was at his seven-year-old cousin

      A.G.’s house in Memphis, Indiana and the two of them were in a hot tub

      together. D.H. asked A.G. to come over to where he was sitting in the hot tub

      and, after he “got his [penis] out of his trunks,” D.H. “started bouncing” A.G.

      on his lap, and he put his penis “in [between her] legs.” State’s Ex. 11 at 40.

      After a short time, A.G.’s father, J.G., approached the hot tub and saw D.H.

      bouncing A.G. up and down on his lap. J.G. found this suspicious and pulled

      A.G. out of the hot tub. When A.G. was out of the water, J.G. observed that

      A.G.’s bathing suit bottom was pulled to the side, exposing her genitals.


[3]   J.G. confronted D.H. about what was going on. D.H. proceeded to move his

      hands around underwater near his lap and, when D.H. stood up, J.G. observed

      that D.H.’s underwear was askew and his penis was erect. J.G. became

      enraged and shoved D.H. to the ground. D.H. then ran off, called his mother,

      and told her that J.G. had battered him. D.H.’s mother called law

      enforcement, and Officer Mark Grube with the Clark County Sheriff’s Office




      Court of Appeals of Indiana | Memorandum Decision 18A-JV-2111 | October 11, 2019   Page 2 of 8
      arrived at J.G.’s residence. Officer Grube questioned J.G.; A.G.’s mother,

      J.H.; D.H.; and other family members.


[4]   Detective James Haehl soon arrived at the scene and advised A.G.’s parents to

      take A.G. to a local hospital for an examination. They complied, and a nurse,

      Misty Carroll, who examined A.G. found “nothing that would confirm or deny

      that any sexual activity had taken place.” Appellant’s App. Vol. 3 at 71. In

      addition, Detective Haehl took a brief video-recorded statement of A.G. at the

      hospital. During that interview, A.G. did not say much, but she told Detective

      Haehl that D.H. had put “it” in between her legs and told her not to tell anyone

      or else he would get in trouble. State’s Ex. 9.


[5]   On November 21, A.G. underwent an extensive video-recorded interview with

      Rebecca Sanders at the Child Advocacy Center. A.G. told Sanders that D.H.

      exposed his “private” from inside his trunks and bounced her up and down on

      his lap. State’s Ex. 2. A.G. also explained that her swim bottoms had fallen

      down to her thighs or knees and that D.H.’s penis had touched her in between

      her legs.


[6]   On December 22, the State filed a petition alleging that D.H. was a delinquent

      for committing child molest, as a Level 4 felony when committed by an adult.

      On April 4, 2018, the juvenile court held a protected person hearing and

      determined that A.G. would not have to testify at the factfinding hearing. In

      addition, the juvenile court ordered that D.H. could not be present for his

      counsel’s ensuing video-recorded deposition of A.G. The factfinding hearing


      Court of Appeals of Indiana | Memorandum Decision 18A-JV-2111 | October 11, 2019   Page 3 of 8
      occurred over the course of three days in May and June. Over D.H.’s

      objections, the court admitted into evidence the two video-recorded interviews

      with A.G. The trial court also admitted, without objection, A.G.’s video-

      recorded deposition with A.G.’s counsel. At the conclusion of the hearing, the

      juvenile court adjudicated D.H. a delinquent. Following a dispositional

      hearing, the juvenile court placed D.H. on a suspended commitment to the

      Department of Correction. This appeal ensued.


                                     Discussion and Decision
[7]   D.H. contends that the juvenile court erred when it admitted into evidence

      A.G.’s out-of-court statements to Carroll, Detective Haehl, and Sanders. In

      particular, D.H. asserts that he was denied any opportunity to cross-examine

      A.G. during those prior statements and, therefore, the admission of those

      statements violated his right to confront A.G. under both the federal and state

      constitutions. D.H.’s arguments raise questions of law we review de novo.

      Redfield v. State, 78 N.E.3d 1104, 1106 (Ind. Ct. App. 2017), trans. denied.


[8]   Initially, we note that D.H.’s primary argument on appeal is that the juvenile

      court violated Indiana Code Section 35-37-4-6, the “Protected Person Statute,”

      when it admitted the challenged evidence at the factfinding hearing. However,

      D.H. did not object to any of the challenged evidence on the basis of a violation

      of that statute. It is well-settled that a defendant may not argue one ground for

      objection at trial and then raise new grounds on appeal. D.G.B. v. State, 833

      N.E.2d 519, 525 (Ind. Ct. App. 2005) (holding defendant waived argument

      under Protected Person statute for failing to object on that ground at factfinding
      Court of Appeals of Indiana | Memorandum Decision 18A-JV-2111 | October 11, 2019   Page 4 of 8
       hearing). Accordingly, D.H.’s argument under the Protected Person Statute is

       waived. See id.


[9]    D.H. also asserts that the trial court violated his right to confrontation under the

       Sixth Amendment and Article 1, Section 13 of the Indiana Constitution when it

       admitted A.G.’s out-of-court statements. The Sixth Amendment’s

       Confrontation Clause provides that “[i]n all criminal prosecutions, the accused

       shall enjoy the right . . . to be confronted with the witnesses against him.” U.S.

       Const. amend. VI. In Crawford v. Washington, the United States Supreme Court

       held that this clause prohibits “admission of testimonial statements of a witness

       who did not appear at trial unless he was unavailable to testify, and the

       defendant had had a prior opportunity for cross-examination.” 541 U.S. 36, 53-

       54 (2004). “Though leaving ‘testimonial statement’ undefined, the Court stated

       that the label ‘applies at a minimum to prior testimony at a preliminary hearing,

       before a grand jury, or at a former trial; and to police interrogations.’” Cardosi

       v. State, 128 N.E.3d 1277, 1286 (Ind. 2019) (quoting Crawford, 541 U.S. at 68).

       Article 1, Section 13 of the Indiana Constitution similarly provides that, “[i]n

       all criminal prosecutions, the accused shall have the right to . . . meet the

       witnesses face to face.”


[10]   We agree with D.H. that A.G.’s statements to Carroll, Detective Haehl, and

       Sanders were testimonial statements. And at no point was D.H. permitted to

       cross-examine A.G. regarding those statements, either at the protected person

       hearing or at the factfinding hearing. But our analysis does not end there.



       Court of Appeals of Indiana | Memorandum Decision 18A-JV-2111 | October 11, 2019   Page 5 of 8
[11]   First, D.H. did not object at all to the admission into evidence of A.G.’s

       statements to Carroll. Thus, he has not preserved any errors with respect to

       that evidence for appellate review. And he does not argue fundamental error.

       The issue is waived.


[12]   Second, a denial of the right of confrontation may be harmless error. As our

       Supreme Court has explained:


               A “primary interest” secured by the Confrontation Clause is the
               right of cross-examination. Davis v. Alaska, 415 U.S. 308, 315, 94
               S. Ct. 1105, 39 L.Ed.2d 347 (1974). A criminal defendant’s Sixth
               Amendment right to confront witnesses is nevertheless subject to
               reasonable limitations placed at the discretion of the trial court.
               Delaware v. Van Arsdall, 475 U.S. 673, 679, 106 S. Ct. 1431, 89
               L.Ed.2d 674 (1986). Violations of the right of cross-examination
               do not require reversal if the State can show beyond a reasonable
               doubt that the error did not contribute to the verdict. See Arsdall,
               475 U.S. at 684, 106 S. Ct. 1431; see also Smith v. State, 721
               N.E.2d 213, 219 (Ind. 1999) (“[V]iolations of the right to cross-
               examine are subject to harmless-error analysis.”).

               In Chapman v. California, 386 U.S. 18, 87 S. Ct. 824, 17 L.Ed.2d
               705 (1967), the Supreme Court rejected the argument that all
               federal constitutional errors, regardless of their nature or the
               circumstances of the case, require reversal of a judgment of
               conviction. The Court reasoned that in the context of a
               particular case, certain constitutional errors, no less than other
               errors, may have been “harmless” in terms of their effect on the
               fact-finding process at trial. As the Supreme Court has stressed,
               and we too have expressed, the Constitution entitles a criminal
               defendant to a fair trial, not a perfect one. E.g., United States v.
               Hasting, 461 U.S. 499, 508-09, 103 S. Ct. 1974, 76 L.Ed.2d 96
               (1983); Bruton v. United States, 391 U.S. 123, 135, 88 S. Ct. 1620,


       Court of Appeals of Indiana | Memorandum Decision 18A-JV-2111 | October 11, 2019   Page 6 of 8
               20 L.Ed.2d 476 (1968); Riley v. State, 489 N.E.2d 58, 61 (Ind.
               1986).

               The Supreme Court has explained that a Chapman harmless error
               analysis turns on a number of factors available to the reviewing
               court:

                        These factors include the importance of the witness’
                        testimony in the prosecution’s case, whether the
                        testimony was cumulative, the presence or absence of
                        evidence corroborating or contradicting the testimony
                        of the witness on material points, the extent of cross-
                        examination otherwise permitted and, of course, the
                        overall strength of the prosecution’s case.

               Arsdall, 475 U.S. at 684, 106 S. Ct. 1431.

               Since Chapman, we have reaffirmed the principle that an
               otherwise valid conviction should not be set aside if the
               reviewing court may confidently say, on the whole record, that
               the constitutional error was harmless beyond a reasonable doubt.
               See Debro v. State, 821 N.E.2d 367 (Ind. 2005); Reed v. State, 748
               N.E.2d 381, 391 (Ind. 2001).


       Koenig v. State, 933 N.E.2d 1271, 1273-74 (Ind. 2010). Likewise, in regards to

       violations of State constitutional rights, the Indiana Supreme Court has held

       that “trial court error, even of constitutional dimension, does not necessarily

       require reversal of a conviction. Rather, if the error is such that it would not

       affect the outcome of the trial, we deem it harmless.” Bush v. State, 775 N.E.2d

       309, 311 (Ind. 2002).


[13]   Here, A.G.’s out-of-court statements to Detective Haehl and Sanders were

       merely cumulative of the testimony A.G. gave in her video-recorded deposition,
       Court of Appeals of Indiana | Memorandum Decision 18A-JV-2111 | October 11, 2019   Page 7 of 8
       which was admitted without objection at the factfinding hearing. 1 Moreover,

       A.G.’s father testified at the factfinding hearing that he had witnessed D.H.’s

       molestation of A.G. in the hot tub, including having found A.G.’s genitals

       exposed and having observed D.H. with an erect penis. Finally, while D.H.

       was not present at A.G.’s deposition, his attorney was able to thoroughly cross-

       examine her. We can say with confidence that the error, if any, in the

       admission of the challenged evidence in this case was harmless. See id.


[14]   Affirmed.


       Bailey, J., and May, J., concur.




       1
         D.H. did not object to the admission into evidence of A.G.’s video-recorded deposition at the factfinding
       hearing. Accordingly, he has not preserved for our review his contention that the admission of that evidence
       violated his right to confront witnesses under the Indiana Constitution. And we reject D.H.’s attempt to
       argue fundamental error on this issue for the first time in his reply brief. Our Supreme Court has held that
       where, as here, a party does not allege fundamental error in his principal appellate brief but, instead, raises it
       for the first time in his reply brief, consideration of that claim is waived. See Bowman v. State, 51 N.E.3d
       1174, 1179-80 (Ind. 2016).

       Court of Appeals of Indiana | Memorandum Decision 18A-JV-2111 | October 11, 2019                       Page 8 of 8